                             Case 1:18-cv-11329-PGG-SDA Document 1-1 Filed 12/05/18 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                                IP Address: 65.78.9.222
Total Works Infringed: 35                                                                             ISP: RCN
 Work        Hash                                        Site                UTC          Published         CRO App. File       CRO Number
                                                                                                            Date
 1           6AC5E55232704C7F5C03415C8C2AE68FD105E943    Blacked Raw         09/02/2018   08/30/2018        10/16/2018          PA0002127777
                                                                             20:28:51
 2           0115A6F7BE74DBA55754F7DB965EF362053BA361    Blacked Raw         04/24/2018   04/22/2018        05/24/2018          PA0002101381
                                                                             23:24:53
 3           01F96CB82ACEC29170323C0531EA071BE9F105C0    Vixen               09/18/2018   09/01/2018        11/01/2018          17094105581
                                                                             23:15:37
 4           0B0A1D1F0BE390E4F1E6C030C8BAF8A892BBED98    Blacked Raw         07/18/2018   07/16/2018        09/01/2018          PA0002119681
                                                                             20:15:40
 5           1F38F17727F7C8396A876DF1EAF7C45540A7D468    Blacked             07/23/2018   07/19/2018        09/05/2018          PA0002135006
                                                                             22:23:53
 6           22D74A8952F82E444A0293CDF33F9AEFE1593AB0    Blacked Raw         04/18/2018   04/12/2018        06/18/2018          PA0002126637
                                                                             19:55:41
 7           232A715993302BFA5E2CD6FED71A05699484F79B    Blacked Raw         07/29/2018   07/26/2018        09/01/2018          PA0002119594
                                                                             16:25:07
 8           23AD7785927F77F037EC36842F95897DA89CEEDC    Vixen               09/01/2018   05/29/2018        07/14/2018          PA0002128390
                                                                             00:08:38
 9           255D4D34B07B93E98B821E80887283042696DFD5    Blacked Raw         04/18/2018   04/02/2018        04/17/2018          PA0002116078
                                                                             20:08:01
 10          3596A28DA8F301235604B9D8F1A1B1D7E7CDDA16 Blacked                10/12/2018   10/07/2018        10/16/2018          PA0002127790
                                                                             22:33:30
 11          3847FD33A45C5B5CE45AA8550D2B0386126CF457    Blacked Raw         09/30/2018   09/29/2018        11/01/2018          17093717843
                                                                             17:57:21
 12          420EA3B593FCF2792FD696BE19F3E80D64691C31    Blacked Raw         05/15/2018   05/12/2018        05/24/2018          PA0002101380
                                                                             20:58:32
 13          45E9C7088F191542C958CA06FFD35D61C63BB5BD    Blacked Raw         08/25/2018   08/20/2018        09/05/2018          PA0002135002
                                                                             19:26:57
 14          4F25632CE7BEDB4BCB2F92CFE8121A6DDBFF5433    Blacked Raw         05/04/2018   05/02/2018        06/19/2018          PA0002126647
                                                                             23:08:00
 15          50D9796A7E38BC8E1D9E83D97BC719C86261BD78    Blacked             05/21/2018   05/20/2018        07/14/2018          PA0002128469
                                                                             20:25:07
 16          6A6084624F5CC5D9C0887AC02E58EE94D6989C29    Blacked             05/10/2018   05/10/2018        05/24/2018          PA0002101376
                                                                             19:09:33
                       Case 1:18-cv-11329-PGG-SDA Document 1-1 Filed 12/05/18 Page 2 of 3
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     6C1D991D2EE76013A2BD1603EDE436D118CAAB92 Blacked Raw     04/18/2018   04/17/2018   05/23/2018      PA0002101308
                                                                19:54:31
18     734A1A74BFCBE6233F3C9EE2F286DCDCD530A241   Blacked       05/15/2018   04/30/2018   05/24/2018      PA0002101364
                                                                21:01:23
19     850FBD27987813DC36F12D6E913D64BC1ABE6D69   Blacked       08/08/2018   08/08/2018   09/01/2018      PA0002119598
                                                                19:44:03
20     8932B3658AB16F76738537941C2020FF3A2A0F43   Blacked Raw   09/29/2018   09/24/2018   11/01/2018      17093752005
                                                                03:55:04
21     92BB96E27C6723E0ADFB390B7D9D31DE3FCE2E84   Blacked Raw   07/15/2018   07/06/2018   07/26/2018      PA0002112158
                                                                16:45:12
22     9444673AEA9CEF75BAFE4E96E8127BD32CC900F5   Blacked Raw   09/18/2018   09/14/2018   11/01/2018      17093717743
                                                                22:51:30
23     96ABED0EC503E25FA675A8475D6B5CB6A8B36079   Blacked       08/02/2018   07/29/2018   09/05/2018      PA0002135679
                                                                20:06:04
24     B32662B431A49456C8DB548B689D4D2F3D54EFFF   Blacked       05/05/2018   05/05/2018   05/24/2018      PA0002101366
                                                                21:10:50
25     B3AE39A6113476AD301F9A89EFE0AD950685B1D8   Blacked Raw   08/30/2018   08/15/2018   09/01/2018      PA0002119585
                                                                00:15:31
26     B98A2EFDFC677CCF736F05EE299CFFE744B0C694   Blacked Raw   06/02/2018   06/01/2018   07/14/2018      PA0002128077
                                                                03:44:30
27     C79B8ADC3E46052ED47E33A9C0B667934C34F235   Blacked Raw   04/18/2018   03/28/2018   04/12/2018      PA0002091513
                                                                20:00:19
28     D288B6BAAD13F53FFB75BF787D3276F1CE049621   Blacked Raw   05/28/2018   05/27/2018   07/14/2018      PA0002130451
                                                                07:30:42
29     D46321A3CC7D1FA487D5AFF69B9D445A6EC14DBE   Blacked       09/18/2018   09/17/2018   10/16/2018      PA0002127778
                                                                22:37:41
30     E5D053A213E1947F73E06FBF5C18A4498B3765BF   Blacked       08/30/2018   08/23/2018   11/01/2018      17093718181
                                                                00:09:38
31     ECECD530ECCFC952BCA7DE34C194EF6B6ADCAA36   Blacked       10/12/2018   10/12/2018   10/28/2018      PA0002130455
                                                                22:32:58
32     EE4D29BA667E69950AA31279F7FA846BF696BF9D   Blacked       08/05/2018   08/03/2018   09/01/2018      PA0002119596
                                                                01:35:27
33     F4E28001EC08314276EADECF0A88D8EF2A267B1A   Blacked Raw   05/10/2018   05/07/2018   06/19/2018      PA0002126670
                                                                19:12:41
34     F86B152EC83D220A069747D7750E2D9F6EAE61F3   Blacked Raw   07/15/2018   07/11/2018   08/07/2018      PA0002131894
                                                                15:52:40
                       Case 1:18-cv-11329-PGG-SDA Document 1-1 Filed 12/05/18 Page 3 of 3
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     FFCC3264553178E924751CCA752546CFADCD81BB   Blacked Raw   10/12/2018   10/09/2018   11/01/2018      17093717943
                                                                22:29:23
